 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:16-po-00025-SAB

12                  Plaintiff,                         ORDER OF RELEASE

13          v.

14   DANIELLE R. COFFEE,

15                  Defendant.

16

17          Danielle R. Coffee (“Defendant”) appeared in custody and with the assistance of counsel

18 for an initial appearance on November 20, 2019. Defendant agreed to pay the bailable amount of

19 the citation and IS HEREBY RELEASED forthwith from custody in this matter.
20
     IT IS SO ORDERED.
21

22 Dated:     November 20, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


                                                   1
